DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, and amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jared Riedl on 08/11/2021.

The application has been amended as follows:
(Claim 15) was amended to strike the “mode selector switch” from lines 1-2 and 3 from claim 15, such that the amended claim reads as follows:
--A method of operating a power tool including a motor
receiving
entering, by the controller, the recording mode when the user mode selection indicates the recording mode; 

an active period in which the motor is operating in response to a depressed state of the trigger, and 
an inactive period in which the motor is inactive in response to an undepressed state of the trigger, 
entering, by the controller, the playback mode when the user mode selection indicates the playback mode, and 
receiving, by the controller, an activation signal from the trigger; and 
executing, by the controller, the recorded motor parameter to operate the motor based on the recorded motor parameter upon receipt of the activation signal while the power tool is in the playback mode.--

Election/Restriction Requirement
Claims 1-14 are allowable. The restriction requirement between Group I (claims 1-14) and Group II (claims 15-20), as set forth in the Office action mailed on 07/22/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/22/2019 is withdrawn. Claims 15-20, directed to Group II are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim (claims 1 and 8).

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 15, the prior art fails to disclose or make obvious the claimed combination including the following features:
Knight (US 2013/0187587 A1) teaches a tool with a learning mode (see ¶ [0047] and Fig 4) that can record an operation parameter of a motor. However, from ¶ [0047] the [motor] feedback, “may begin at or around the time the user activated the user input 30 at step 404, and may be terminated at or around the time activation of the user input 30 is terminated.” Therefore, because the learning is terminated when the trigger pull (user input) ends, then Knight does not teach the recording of a second or third time period of claim 1 or inactive period of claim 8.
Gass (US 2008/0196912 A1) also teaches a tool with a customized learning parameter (see ¶ [0140]). However, similar to Knight above, Gass also teaches, “controller 26 may 
Arimura (US 2005/0045354 A1) teaches a power tool with pre-programmed modes of operation. However, Arimura does not teach a learning mode for learning motor parameters.
Regarding claims 2-7, 9-14, and 16-20, they are allowed as depending from claims 1, 8, and 15, identified as allowable (see above).
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731